DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 6223210 B1 (Hickey), in view of US 20110087796 A1 (Littlejohn) and in further view of US 7055166 B1 (Logan).
Regarding Claims 1, 8-9 and 16-17, Hickey teaches:
A method comprising: obtaining a master broadcast log, the master broadcast log including a master voice track slot scheduled in a predetermined position, a master prior slot adjacent to and preceding the master voice track slot, and a master subsequent slot adjacent to and following the master voice track slot; obtaining a plurality of station broadcast logs associated with particular broadcast stations, the an automation method to insert a voice track into the schedule log; The system comprises an on-Air Server 2, a Voice-Tracking Server 4 and a plurality client computers 6 and 7 (Hickey. Fig. 3.) The client computer 6 (equivalent to the local station) requests Log at step 56 from the On-Air Server 2 (equivalent to the master log) through the Proxy of the Voice- Tracking Server 4; at steps 60, the requested schedule log is transferred to the Client 6; at step 66, the Client 6 provides insertion points of the voice track to the On-Air Server 2; at step 70, the On-Air Server performs conflict resolution among others and transfers log update (updated master log) to the Client 6 that includes heads/tails info (preceding and subsequent of the voice track); at Step 78, the Client records the voice track in contextual reference to the heads and tails; at step 80, the Client 6 saves the record of the voice track, generate log update and transfer log update info to the On-Air Server 2; at Step 84, the On-Air Server 2 performs additional conflict resolution, edits schedule log and broadcast log edit (Hickey. Fig. 1-2 and Col. 6 line 47 - Col. 8 line 25). Hickey teaches or suggests obtaining a master log (the updated schedule log) by a station with a voice track and preceding (heads) and subsequent (tails) tracks; recording the voice track in reference of heads and tails; transferring the updated schedule log with newly recorded voice track (equivalent to the station log) to the master for conflict resolution, edit and distribution, where the conflict resolution implies a comparing/matching process between the station log and original master log generated by the On-Air Server 2 and actions followed the comparison. The voice track segment comprises the heads, voice track, and tails. The comparison of the updated log with the master log at the On-Air Server 2 may be limited to be the heads and/or the tails).
Hickey does not illustrate explicitly on prior and/or subsequent media items. However, Littlejohn teaches (Littlejohn: [0003], “Broadcast content typically includes various media events such as songs, movies, advertisements, jingles, news spots, traffic…station identification, time and temperature, voice tracks and the like”, i.e., a voice track is a media item or slot and can have prior and subsequent media items or slots, [0005], “one broadcast station may host a live program, record that program, and transmit that program to another broadcast station for rebroadcast”, [0003], “broadcast stations, use computers running broadcast automation software…to automate some, if not all, of an entire broadcast”, [0027], “real-time editor…may be implemented in…software”, and Figs. 2, 3, and [0031], i.e., broadcast automation software with logs on a station by station basis including station identifiers, each media item is identified and displayed on a station-by-station basis and the beginning and end of each media item are known/showed. It is clear that the prior and subsequent media items of a voice track is displayed and can provide visual context support (it is clear can help for mentioning the prior media item or the subsequent media item) while a user performing media editing or voice-track recording).
Hickey further illustrates a display window of a voice track client software with a schedule log in 212, a voice track with preceding and subsequent media info in 228 among others (Hickey: Fig. 5 and Col. 9 lines 10 - 42). Littlejohn further illustrated user interfaces to view and manage the secondary schedule log (Littlejohn: Figs. 2-4 and 11.)
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hickey with prior and/or subsequent media items as further taught by Littlejohn. The advantage of doing so is to enable a selective broadcast log in each location station based on common master broadcast log to tailor circumstances of each local station (Littlejohn: [0003]-[0006]).
a matching scheme that matches marking signals to a buffered data derived in the same way).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hickey with audio matching as further taught by Logan. The advantage of doing so is to provide a system that provides programming that is more tailored to individual audience members, and allow an audience member to selectively control characteristics of a programming sequence being monitored (Logan: Background).
Hickey as modified does not teach “displaying match, no match, or partial match indicator” explicitly, it is noted that displaying a known parameters to facilitate visual assistant is a common and well-known industry practice, where number of parameters to be displayed and particular display arrangement or layout depend on application requirements and user choice.
Regarding Claims 2, 13 and 18, Hickey as modified teaches all elements of Claims 1, 8 and 17 respectively. Hickey as modified further teaches:
The method of claim 1, wherein obtaining the master broadcast log includes: obtaining a talent-to-master schedule cross-referencing particular persons scheduled to record content to be inserted into particular voice track slots; and obtaining one or more master broadcast logs based on the talent-to-master schedule (Hickey: Figs. 2-5, method of insert/replace local contents into master log to transform into specific local broadcast log, where talent-to-master log (i.e. schedule) modification is similar to local-to-master log modification as taught by both Hickey and Littlejohn).
Regarding Claims 3, 14 and 19, Hickey as modified teaches all elements of Claims 1, 8 and 17 respectively. Hickey as modified further teaches:
The method of claim 1, wherein obtaining the plurality of station broadcast logs includes: obtaining a station-to-master schedule identifying local stations that have subscribed to a particular master schedule; and obtaining the plurality of station broadcast logs based on the station-to-master schedule (Hickey: Figs. 2-5, method of insert/replace local contents into master log to transform into specific local broadcast log).
Regarding Claims 4-6 and 10-12, Hickey as modified teaches all elements of Claims 1 and 8-9 respectively. Hickey as modified further teaches:
The method of claim 1, wherein the partial-match indicator specifies that the first media item specified by the master prior slot matches the second media item specified by a station prior slot of the first station broadcast log (Hickey. Fig. 1-2 and Col. 6 line 47 - Col. 8 line 25; obtaining a master log (the updated schedule log) by a station with a voice track and preceding (heads) and subsequent (tails) tracks; recording the voice track in reference of heads and tails; transferring the updated schedule log with newly recorded voice track (equivalent to the station log) to the master for conflict resolution, edit and distribution, where the conflict resolution implies a comparing/matching process between the station log and original master log generated by the On-Air Server 2 and actions followed the comparison. The voice track segment comprises the heads, voice track, and tails. The comparison of the updated log with the master log at the On-Air Server 2 may be limited to be the heads and/or the tails, i.e. one match, two slot matches or no match).
Regarding Claims 7, 15 and 20, Hickey as modified teaches all elements of Claims 1, 8 and 17 respectively. Hickey as modified further teaches:
The method of claim 1, further comprising: receiving user-specified filtering criteria associated with match indicators; and generating the graphical user interface based on the user-specified filtering criteria (Hickey: Figs. 2-5, user request log that includes day/time range, where day/time range forms search filter. It is noted that any user-entered search words or string are used as filtering criteria).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649